DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered. Claims 1-15 are currently pending in the application. An action follows below:
Response to Arguments
The claim objection and the rejection under 35 U.S.C. 112(a) in the previous Office action dated 01/13/2021 have been withdrawn in light of the amendment to claims.
In response to the rejections under 35 U.S.C. 103 in the previous Office action, Applicant has amended claims and argued on page 26 of the amendment that Nakagome, specifically ¶ [0023], teaches the predetermined time period being the duration of time that second touch operation is maintained, but does not teach or suggest that the predetermined period of time is measured based on the duration of time of the first touch operation. Examiner respectfully disagrees because:
(i) 	“a 1 touch operation” and “a 2 touch operation” in the paragraph [0023] are respectively meant “a 1-touch operation” (i.e., an operation being made by, e.g., a first finger UF1) and “a 2-touch operation” (i.e., an operation being made by both the first finger UF1 and the second finger UF2,) but not “a first touch operation” and “a second touch operation” asserted by the Applicant; and 
(ii)  	¶ [0023]: last 16 lines, as best understood and explained more in the “[[]]” brackets, discloses: “… The “scroll mode” refers … When the touch operation detection unit 42 detects a 2-touch operation continuously, the mode switching unit 43 detects a 1-touch operation [[made by the first finger]] within a predetermined time and, when the number of touch operations detected for a predetermined time has changed to 2 [[a 2-touch operation made by maintaining the 1-touch operation made by the first finger and detecting another touch operation made by the second finger]], switches a mode for displaying an image as a trigger. Here, the 2-touch operation [[made by both the first finger and the second finger]] within a predetermined time includes, for example, a tap operation of performing a touch operation on the touch panel only for a moment, and when the tap operation [[made by the second finger]] is detected while the 1-touch operation [[made by the first finger]] is continuously detected, a mode in which the image is displayed according to the detection is switched. The mode switching unit 43 supplies information of the switched mode to the drawing unit 44 and the display control unit 41.” Further, ¶ [0030]: last 11 lines discloses: “In the fixed mode, the drawing unit 44 draws a line L2 along a locus of movement of the 1 finger UF1 by such drag operation (boundary line of an object region). As shown in FIG. 4a, the display control unit 41 displays a line L2 on the boundary line of the enlarged object region. In this state shown in FIG. 4a, when the user performs a touch operation (tapping operation) within a predetermined time on the touch panel 16 by the 2 finger UF 2, the touch operation detection unit 42 detects a touch operation of 2 points by the 1 finger UF1 and the 2 finger UF2 of the user. Then, when the touch operation detection unit 42 detects a touch operation, the mode switching unit 43 switches a mode for displaying an i mage on the display unit 2.”  In other words, the aforementioned disclosure discloses that the processor determines that (i) the electronic blackboard operates in a drawing/handwriting mode, in which the visible information is displayed based on the detected coordinates, in response to determining that a second object from among the plurality of objects is not detected upon the elapse of the predetermined time while the first object is being detected and (ii) the electronic blackboard operates in a scroll/gesture mode, in which a scrolling/dragging operation with respect to the visible information is accepted, in response to determining that the second object is detected before the predetermined time has elapsed while the first object is being detected.
Claim Objections
Claim 1 is objected to because of the following informalities: “plurality of objects;” in line 7 should be changed to --  the plurality of objects; and -- because of a typo and “and” in line 13 should be deleted as there is another “and” in line 17. Appropriate correction is required.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara et al. (US 2015/0077369 A1; hereinafter Nagahara) in view of Nakagome et al. (JP 2014-146127 A; hereinafter Nakagome; see the attached Machined English Translation for the following citations.)
As per claims 1, 14 and 15, Nagahara discloses an electronic blackboard including a display configured to display visible information,5 an associate information display method, and a non-transitory computer-readable recording medium storing a program that causes a computer to execute a process performed in the electronic blackboard (see at least Fig. 2 or 3; claim 14, disclosing an interactive whiteboard 2, as the claimed electronic blackboard, including a display 3 configured to display visible information,5 an associate information display method, and a non-transitory computer-readable recording medium storing a program that causes a computer to execute a process performed in the electronic blackboard,) the electronic blackboard comprising: 
a processor (see at least Figs. 2-3, disclosing a processor comprising at least a CPU 101 or a client 20;) and
a memory storing program instructions (see at least Figs. 2-3; ¶ [0047], disclosing a memory comprising at least a SSD 104 storing programs instructions) that cause the processor to:
detect coordinates of a plurality of objects in the display (see at least Figs. 2-3; ¶¶ [0058], [0060], [0068], disclosing a coordinate detection unit 22 configured to detect coordinates of a plurality of objects, such as hand, fingers, pen, and other objects in the display 3;) 
measure an elapse of a predetermined time in response to detecting a first object from among the plurality of objects (15see at least Fig. 3; ¶ [0070], disclosing a finger input start standby timer 29-2 configured to start measuring a predetermined time in response to detecting a first object among the plurality of objects,) 
wherein the processor:
	determines that the electronic blackboard operates in a handwriting mode in which the visible information is displayed based on the detected coordinates (see at least Figs. 3, 16; ¶¶ [0063]-[0072], disclosing an event sorting unit 25 configured to determine that the electronic blackboard operates in the stroke drawing mode, as a handwriting mode, in which the stroke image B, as the visible information, is displayed based on the detected coordinates of the events and the detection results) and 
see at least Figs. 3, 16; ¶¶ [0063]-[0072], disclosing an event sorting unit 25 configured to determine that the electronic25 blackboard operates in a gesture mode in which an operation causing the image to be enlarged or reduced [the enlarged or reduced image as the visible information] is accepted, based on the detected coordinates of the events and the detection results,) 
  	uses the detected coordinates for handwriting upon determining that the electronic blackboard operates in the handwriting mode and uses the detected coordinates for accepting the10 operation of the gesture mode upon determining that the electronic blackboard operates in the gesture mode (see at least Figs. 3, 16; ¶¶ [0063]-[0072], disclosing the processor using the coordinates for handwriting upon determining that the electronic blackboard operates in the handwriting mode and using the coordinates for accepting the10 operation of the gesture mode upon determining that the electronic blackboard operates in the gesture mode.)

Accordingly, Nagahara discloses all limitations of these claims except that Nagahara is silent to the processor to detect a number of the plurality of objects based on the detected coordinates of the plurality of objects; determine that the electronic blackboard operates in a handwriting mode, in which the visible information is displayed based on the coordinates, in response to determining that a second object from among the plurality of objects is not detected upon the elapse of the predetermined time while the first object is being detected; and determine that the electronic blackboard operates in a gesture mode, in which an operation with respect to the visible information is accepted, in response to determining that the second object is detected before the predetermined time has elapsed while the first object is being detected.

However, in the same field of endeavor, Nakagome, at least at Figs. 3-4, ¶¶ [0022]-[0024] and [0030]-[0033], discloses a technique, of determining the electronic device to operate the electronic blackboard operates in a handwriting (marker drawing) mode or a gesture (scroll) mode, comprising: utilizing a processor (a CPU 11; Figs. 1-2) to:
detect a number of the plurality of objects in the display, based on the detected coordinates of the plurality of objects (see at least Figs. 3-4, ¶¶ [0022]-[0024] and [0030]-[0033], disclosing the touch operation detection unit 42 of the processor to detect a 1-touch operation and a 2-touch operation based on the detected coordinates of the two objects/ fingers;)
 determine that the electronic blackboard operates in a handwriting mode, in which the visible information is displayed based on the detected coordinates, in response to determining that a second object from among the plurality of objects is not detected upon the elapse of the predetermined time while the first object is being detected (see at least Fig. 3, ¶¶ [0022]-[0024], disclosing the processor including a mode switching unit 43, in response to determining that a second object is not detected (when the touch operation detection unit 42 detects a 1-touch operation, i.e., detects a first object/ finger and no second object/ finger) upon the elapse of the predetermined time while the first object is being detected , to determine that the electronic blackboard switches to and operates in the fixed mode to draw line (as shown in at least Fig. 3B and discussed at ¶¶ [0026]-[0028]) i.e., the electronic blackboard operates in the fixed/handwriting mode, in which the visible information is displayed based on the coordinates; more specifically ¶ [0023]: last 16 lines, as best understood and explained more in the “[[]]” brackets, disclosing: “… The “scroll mode” refers … When the touch operation detection unit 42 detects a 2-touch operation continuously, the mode switching unit 43 detects a 1-touch operation [[made by the first finger]] within a predetermined time and, when the number of touch operations detected for a predetermined time has changed to 2 [[a 2-touch operation made by maintaining the 1-touch operation made by the first finger and detecting another touch operation made by the second finger]], switches a mode for displaying an image as a trigger. Here, the 2-touch operation [[made by both the first finger and the second finger]] within a predetermined time includes, for example, a tap operation of performing a touch operation on the touch panel only for a moment, and when the tap operation [[made by the second finger]] is detected while the 1-touch operation [[made by the first finger]] is continuously detected, a mode in which the image is displayed according to the detection is switched. The mode switching unit 43 supplies information of the switched mode to the drawing unit 44 and the display control unit 41”; also see ¶ [0030]: last 11 lines disclosing: “In the fixed mode, the drawing unit 44 draws a line L2 along a locus of movement of the 1 finger UF1 by such drag operation (boundary line of an object region). As shown in FIG. 4a, the display control unit 41 displays a line L2 on the boundary line of the enlarged object region. In this state shown in FIG. 4a, when the user performs a touch operation (tapping operation) within a predetermined time on the touch panel 16 by the 2 finger UF 2, the touch operation detection unit 42 detects a touch operation of 2 points by the 1 finger UF1 and the 2 finger UF2 of the user. Then, when the touch operation detection unit 42 detects a touch operation, the mode switching unit 43 switches a mode for displaying an i mage on the display unit 2”; in other words, the aforementioned disclosure discloses that the processor determines that (i) the electronic blackboard operates in a drawing/handwriting mode, in which the visible information is displayed based on the detected coordinates, in response to determining that a second object from among the plurality of objects is not detected upon the elapse of the predetermined time while the first object is being detected and (ii) the electronic blackboard operates in a scroll/gesture mode, in which a scrolling/dragging operation with respect to the visible information is accepted, in response to determining that the second object is detected before the predetermined time has elapsed while the first object is being detected,) and
determines that the electronic blackboard operates in a gesture mode, in which an operation with respect to the visible information is accepted, in response to determining that the second object is detected before the predetermined time has elapsed while the first object is being detected (see the above discussion; or see at least Figs. 3-4, ¶¶ [0022]-[0024] and [0030]-[0033], disclosing the processor including the mode switching unit 43, in response to determining that the second object/finger is detected (when the touch operation detection unit 42 detects a 2-touch operation, i.e., when the touch operation detection unit 42 detects both the first and second objects/fingers) before the predetermined time has elapsed while the first object/finger is being detected, to determine that the electronic blackboard switches to and operates in a gesture/scroll mode, in which an operation with respect to the visible information is accepted, as shown in at least Figs. 4A-4B and discussed at ¶¶ [0030]-[0031]; more specifically ¶ [0023]: last 16 lines, as best understood and explained more in the “[[]]” brackets, disclosing: “… The “scroll mode” refers … When the touch operation detection unit 42 detects a 2-touch operation continuously, the mode switching unit 43 detects a 1-touch operation [[made by the first finger]] within a predetermined time and, when the number of touch operations detected for a predetermined time has changed to 2 [[a 2-touch operation made by maintaining the 1-touch operation made by the first finger and detecting another touch operation made by the second finger]], switches a mode for displaying an image as a trigger. Here, the 2-touch operation [[made by both the first finger and the second finger]] within a predetermined time includes, for example, a tap operation of performing a touch operation on the touch panel only for a moment, and when the tap operation [[made by the second finger]] is detected while the 1-touch operation [[made by the first finger]] is continuously detected, a mode in which the image is displayed according to the detection is switched. The mode switching unit 43 supplies information of the switched mode to the drawing unit 44 and the display control unit 41”; also see ¶ [0030]: last 11 lines disclosing: “In the fixed mode, the drawing unit 44 draws a line L2 along a locus of movement of the 1 finger UF1 by such drag operation (boundary line of an object region). As shown in FIG. 4a, the display control unit 41 displays a line L2 on the boundary line of the enlarged object region. In this state shown in FIG. 4a, when the user performs a touch operation (tapping operation) within a predetermined time on the touch panel 16 by the 2 finger UF 2, the touch operation detection unit 42 detects a touch operation of 2 points by the 1 finger UF1 and the 2 finger UF2 of the user. Then, when the touch operation detection unit 42 detects a touch operation, the mode switching unit 43 switches a mode for displaying an i mage on the display unit 2”,) thereby facilitating a mode switching while maintaining continuity of operation (see at least ¶ [0006].)

Nagahara, as discussed above, discloses the processor determining the apparatus to operate in the handwriting mode or in the gesture mode, but is silent to the mode determination in response to whether a second one of the objects is detected or is not detected. Nakagome, as discussed above, remedies for the deficiencies of Nagahara by teaching the above-discussed technique of determining the electronic device to operate the electronic blackboard operates in the handwriting (marker drawing) mode or the gesture (scroll) mode, in response to whether a second one of the objects is detected or is not detected, thereby facilitating a mode switching while maintaining continuity of operation. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to apply the same aforementioned technique of determining the electronic device to operate the electronic blackboard operates in the handwriting (marker drawing) mode or the gesture (scroll) mode, in response to whether a second one of the objects is detected or is not detected, in the electronic blackboard of the Nagahara reference, in view of the teaching in the Nakagome reference, to improve the above modified electronic blackboard of the Nagahara reference for the predictable result of facilitating a mode switching while maintaining continuity of operation.


As per claim 4, the above modified Nagahara obviously renders that the processor to store the detected coordinates of the first object in a storage in response to detecting the first object (see the discussion in the rejection claim 1; further see Nagahara ¶ [0070], disclosing the coordinates of the first object detected by the coordinate detector stored in a storage), and display the visible information on the display based on the detected coordinates stored in the storage, in response to determining that the second object is not detected upon the elapse of the predetermined time while the first object is being detected (see the discussion in the rejection of claim 1; or see at least Nagahara at Fig. 16; ¶¶ [0064], [0074], [0075] disclosing the processor including elements [28, 30] to display the visible information on the display based on the detected coordinates stored in the storage, in response to determining that the second object is not detected upon the elapse of the predetermined time while the first object is being detected; see Nakagome at least Figs. 3-4, ¶¶ [0022]-[0024] and [0030]-[0033], disclosing the processor including a mode switching unit 43, in response to determining that a second object is not detected (when the touch operation detection unit 42 detects a 1-touch operation, i.e., detects a first object/ finger and no second object/ finger) upon the elapse of the predetermined time while the first object is being detected , to determine that the electronic blackboard switches to and operates in the fixed mode to draw line (as shown in at least Fig. 3B and discussed at ¶¶ [0026]-[0028]) i.e., the electronic blackboard operates in the fixed/handwriting mode, in which the visible information is displayed based on the coordinates.)  

Claims 2-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahara in view of Nakagome, and further in view of Kanki (US 2012/0218203 A1.)
As per claim 2, the above modified Nagahara obviously renders 15the processor determining that the electronic blackboard operates in the handwriting mode, in response to detecting the first object (see at least Nagahara at Fig. 16; ¶ [0064], disclosing the processor determining that the electronic blackboard operates in the handwriting mode in response to detecting the first object; see the discussion in the rejection of claim 1 whereat Nakagome teaches the apparatus operates in the handwriting mode in response to detecting the first object/finger,) and displaying the visible information on the display, based on the detected coordinates of the first object before the predetermined times has elapsed while the first object is being detected (see the discussion in the rejection of claim 1; or see at least see at least Nagahara at Fig. 16; ¶¶ [0064], [0074], [0075] disclosing the processor including elements [28, 30] to display the visible information on the display based on the detected coordinates stored in the storage, in response to determining that the second object is not detected upon the elapse of the predetermined time while the first object is being detected; see Nakagome at least Figs. 3-4, ¶¶ [0022]-[0024] and [0030]-[0033], disclosing displaying the visible information on the display, based on the detected coordinates of the first object before the predetermined times has elapsed while the first object is being detected.) The above modified Nagahara is silent to “provisional determination of the handwriting mode.”
However, in the same field of endeavor, Kanki discloses a related electronic blackboard 100 (see at least Fig. 1) having a technique of determining that the electronic blackboard operates in a handwriting (drawing) mode in response to determining that a second object is not detected (see at least steps 304-314 of Fig. 4, for a single touch detection) and determining that the electronic25 blackboard operates in a gesture (scrolling gesture) mode in response to determining that the second object is detected (see at least steps 320-332 of Fig. 4, for multi-touch detection including a second touch detection,) wherein a15 processor provisionally determines that the electronic blackboard operates in the handwriting mode, in response to detecting the first object and displays the visible information on the display, based on the detected coordinates of the first object before the predetermined time has elapsed while the first object is being detected (see at least Figs. 4, 6 and 7; the corresponding description if necessary, disclosing a processor including at least elements [102, 112, 114, 116] and 15provisionally determining that the electronic blackboard operates in the handwriting mode, in response to detecting a single touch detection [i.e., the first object] and provisionally displaying the draw line 502, as the visible information, on the display, based on the detected coordinates of the first object, before the predetermined time has elapsed while the first object is being detected,) thereby preventing an erroneous operation and maintaining the correct image during an operation (e.g., a scroll gesture operation) other than the drawing (handwritten) operation (see at least ¶ [0022].)
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to apply the same aforementioned 

As per claim 3, the above modified Nagahara obviously renders that the visible information displayed on the display is erased before the predetermined time has elapsed in response to determining that the second object is detected before the predetermined time has elapsed while the first object is being detected (see Kanki at least steps 320-332 of Fig. 4 and Figs. 6-7, disclosing that the visible information (the draw line 502) displayed on the display5 is erased before performing the scroll (gesture) operation in response to determining that the second object is detected; see the discussion in the rejection of claim 1 for the electronic25 blackboard operating in the gesture mode in response to determining that the second object is detected before the predetermined time has elapsed while the first object is being detected 5.)

As per claim 5, the above modified Nagahara obviously renders the processor to:
accept an operation of a predetermined operation mode in which 5a process based on the coordinates of the first object is performed (see Nagahara at least Fig. 3; ¶ [0067], disclosing an operation process unit 26 of the processor configured to accept an operation of a predetermined operation mode, such as an operation associated with a button, a list, a checkbox, or a textbox in which a process based on the coordinates of the first object is performed; also see ¶ [0064], disclosing an operation of a predetermined operation mode, such as edit mode or delete mode,) and
store the coordinates of the first object in a storage in response to determining that the first object is detected in a state where the operation of the predetermined10 operation mode is accepted, but the processor does not perform the process based on the coordinates15 stored in the storage until the predetermined time has elapsed while the first object is being detected (see the discussion in the rejection of claims 1-2; further see Nagahara at least ¶ [0070], discussing the processor storing the coordinates of the first object in the storage, but the processor does not perform the process based on the coordinates15 stored in the storage until the predetermined time has elapsed; see at least Kanki Fig. 4,) and
display the visible information on the display in response to determining that the first object is in a state where the operation of the predetermined operation mode is not accepted, based on the detected coordinates of the first object (see Nagahara at least Fig. 3; ¶ [0067], disclosing an operation process unit 26 of the processor configured to accept an operation of a predetermined operation mode, such as an operation associated with a button, a list, a checkbox, or a textbox in which a process based on the coordinates of the first object is performed; also see ¶ [0064], disclosing an operation of a predetermined operation mode, such as edit mode or delete mode; further see Fig. 16; ¶ [0067], disclosing, in response to determining that the first object is detected by the number detector (in view of Nakagome as discussed in the rejection of claim 1) in a state where the UI operation of the predetermined operation mode is not accepted, the processor displays a stroke draw image (see Fig. 16), as the visible information on the display based on the detected coordinates of the first object.)

As per claim 6, the above modified Nagahara obviously renders the processor to continue storing10 the detected coordinates of the first object in the storage until the predetermined time has elapsed (see Nagahara at least ¶ [0070], disclosing the processor continuing storing the detected coordinates of the first object in the storage until the predetermined time has elapsed; also see Nakagome in the discussion in the rejection of claim 1 for the coordinates of the first detected until the predetermined time has elapsed) in response to determining that the second object has not been detected before the predetermined time has elapsed in a state where the operation of the predetermined operation mode is accepted (see the discussion in the rejection of claim 1 with respect to the handwriting mode; further see Nagahara at least Fig. 16; ¶ [0064], [0065], [0067], in a state where the operation of the predetermined operation mode, such as drawing operation or UI operation, is accepted.) 
As per claim 7, the above modified Nagahara obviously renders the processor to perform the process of the predetermined operation mode with respect to the coordinates of the first object stored in the storage (see Kanki at least Fig. 4, disclosing to perform the process of the predetermined operation mode with respect to the coordinates of the first one of the objects stored in the storage), and erase the detected coordinates of the first object stored in the storage (see Kanki at least step 330 of Fig. 4; ¶ [0077]) in response to the elapse of the predetermined time in a state where the operation of the predetermined operation mode is accepted (see the discussion in the rejection of claims 5-6.)
As per claim 8, the above modified Nagahara obviously renders the processor to continue performing the process of the predetermined operation mode with respect to the detected coordinates of the first object upon the elapse of the predetermined time (see Nagahara at least Fig. 16; ¶¶ [0064]-[0067]; also see Kanki Fig. 4 for a single touch detection) in response to determining that the second object has not been detected before the predetermined time has elapsed in a state where the operation of the predetermined operation mode is accepted (see the discussion in the rejection of claim 1 for the handwritten (drawing) operation; also see the discussion in the rejection of claim 6 for other operations.)
As per claim 9, the above modified Nagahara obviously renders wherein the process of the predetermined operation mode includes a process of displaying a symbol that is accepted by the processor, at the detected coordinates of the first object (see Nagahara at least Fig. 16; ¶ [0065], [0067], disclosing that the process of the predetermined UI operation mode includes a process of displaying a symbol, such as a button, which is accepted at the detected coordinates of the first object) or -114-a process of erasing the visible information displayed on the display (see Kanki at least Figs. 4, 6, 7, disclosing a process of erasing the drawing line 502, as the visible information, displayed on the display.)
	As per claims 10-13, see the rejections of claims 5-8 for similar limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626